                Case 5:18-cv-01125-SP Document 145 Filed 12/30/19 Page 1 of 2 Page ID #:4820



                      1
                      2
                      3
                      4
                      5
                      6
                      7
                      8                                  UNITED STATES DISTRICT COURT
                      9                                 CENTRAL DISTRICT OF CALIFORNIA
                     10
                     11   OMAR ARNOLDO RIVERA                          Case No. 5:18-cv-01125-SP
                          MARTINEZ; ISAAC ANTONIO
                     12   LOPEZ CASTILLO; JOSUE                        fPROPOSEDl ORDER ON JOINT
                          VLADIMIR CORTEZ DIAZ; JOSUE                  STIPULATION TO AMEND PRE-
                     13   MATEO LEMUS CAMPOS;                          TRIAL DEADLINE
                          MARV IN JOSUE GRANDE
                     14   RODRIGUEZ; ALEXANDER
                          ANJONIO BURGOS MEJIA; LUIS
                     15   PENA GARCIA; JULIO CESAR
                          BARAHONA CORNEJO, as                         Magistrate
                     16   individuals,                                 Judge:         Honorable Sheri Pym
                     17                            Plaintiffs,
                     18   v.
                     19   THE GEO GROUP, Inc., a Florida
                          cm1Joration; the CITY OF
                     20   AUELAN\9-1 a municipal entity; GEO
                          LIEUTENm'\JT DIAZ sued in her
                     21   individual capacity; GEO
                          SERGEANT CAMPOS, sued in his
                     22   individual capacity; SARAH JONES
                          sued in her individual ca2acity; THE
                     23   UNITED STATES OF AMERICA;
                          CORRECT CARE SOLUTIO S,
                     24   INC.; and DOES 1-10, individuals,
                     25                            Defendants.
                     26
                     27
                     28
BURKE, WILLIAMS       &                                                                         5:18-CV-01125-SP
  SORENSEN, LLP
  ATTORNEYS AT LAW
                          LA #4819-6846-0976 v I                     - 1-            [PROPOSED] ORDER ON JOINT
    Los A NGt-:L~S                                                                                 STIPULATION
                 Case 5:18-cv-01125-SP Document 145 Filed 12/30/19 Page 2 of 2 Page ID #:4821



                      1            GOOD CAUSE HAYING BEEN SHOWN, this Court hereby grants the
                      2   Parties' joint stipulation to maintain the original deadline of January 14, 2019, for
                      3   the filing/lodging of the Pre-trial Conference Order, Jury Instructions, Joint
                      4   Statement of the Case and Verdict form( s) that was inadvertently advanced to
                      5   January 7, 2020, via the December 20, 2019, joint stipulation.
                      6
                      7            IT IS SO ORDERED.
                      8
                      9
                          Dated:    ______
                                     December 30   _,   2019
                                                                       Honorable Sheri Pym
                     10                                                United States Magistrate Judge
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
BURKE, WILLIAMS &                                                                                 5:18-CV-01125-SP
 SORENSEN, LLP
  ATTORNEYS AT LAW
                          LA #4819-6846-0976 vi                    -2-                 [PROPOSED] ORDER ON JOINT
    Los ANGf.l f:5                                                                                   STIPULATION
